Citation Nr: 1216634	
Decision Date: 05/09/12    Archive Date: 05/16/12

DOCKET NO.  08-39 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a tailbone scar. 

2.  Entitlement to service connection for a pilonidal cyst. 


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 



INTRODUCTION

The Veteran had active military service from November 1964 to November 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied the Veteran's claims for entitlement to service connection for pilonidal cyst and scar.


FINDING OF FACT

The Veteran has not been shown to have a pilonidal cyst and associated scar that is related to his military service.  


CONCLUSIONS OF LAW

1.  A pilonidal cyst was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1101, 1110, 1116 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303 (2011).

2.  A pilonidal cyst scar was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1101, 1110, 1116 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (the Court) have been fulfilled.  In this case, the Veteran filed his service connection claims in September 2007.  Thereafter, he was notified of the provisions of the VCAA by the RO in correspondence dated in November 2007.  This letter notified the Veteran of VA's responsibilities in obtaining information to assist the Veteran in completing his claims, identified the Veteran's duties in obtaining information and evidence to substantiate his claims, and provided other pertinent information regarding VCAA.  Subsequently, the claims were reviewed and a supplemental statement of the case (SSOC) was issued in April 2012.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson (Mayfield III), 499 F.3d 1317 (Fed. Cir. 2007).  The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008, removing the sentence in subsection (b)(1) stating that VA will request the claimant provide any evidence in the claimant's possession that pertains to the claim.  Subsection (b)(3) was also added and notes that no duty to provide § 5103(a) notice arises "[u]pon receipt of a Notice of Disagreement" or when "as a matter of law, entitlement to the benefit claimed cannot be established."  See 73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).

During the pendency of this appeal, the United States Court of Appeals for Veterans Claims (hereinafter "the Court") in Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the VCAA notice requirements applied to all elements of a claim.  An additional notice as to this matter was provided in November 2007.

The Veteran has been made aware of the information and evidence necessary to substantiate his claims and has been provided opportunities to submit such evidence.  A review of the claims file shows that VA has conducted reasonable efforts to assist him in obtaining evidence necessary to substantiate his claims during the course of this appeal.  Statements from the Veteran and his representative, service treatment records, service personnel records, and post-service private treatment records dated in 1968 have been associated with his claims file.  

The Veteran was scheduled for a VA examination in June 2011, but failed to show.  The Court has also held that VA's 'duty to assist is not always a one-way street.'  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  If a veteran wishes help he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining relevant evidence.

Furthermore, the Veteran has been notified of the evidence and information necessary to substantiate his claims, and he has been notified of VA's efforts to assist him.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result of the development that has been undertaken, there is no reasonable possibility that further assistance will aid in substantiating his claims.

Factual Background

Service treatment records (STR) indicate treatment for a pilonidal cyst.  In a July 1964 enlistment examination report, the examiner noted he has small popular lesions on the left under the prepuce.  The examiner found slight tenderness at site of injection over the coccyx but no pilonidal.  STRs dated from January to March 1966 indicate ongoing complaints and treatment for a draining pilonidal cyst.  In a May 1966 STR, the examiner noted the Veteran underwent excision of the pilonidal cyst and was given limited duty for two weeks.  The clinical record cover sheet indicated it was within the line of duty.  The physical profile record indicated the disorder was temporary.  In an August 1966 report of medical history, the Veteran complained of cyst.  The examiner noted the Veteran had a cyst excised.  In an August 1966 separation examination report, the examiner marked anus and rectum, genitourinary system, and skin as normal. 

The Veteran submitted a letter postmarked in 1966 in which his sister asked how his cyst was doing. 

In private treatment records dated in June and August 1968, the physician stated that the Veteran was found to have an infected pilonidal cyst and surgery was advised. 

In a December 2007 letter, the Veteran reported that he did not have any current treatment records.  He stated that he asked his doctor about his cyst and he told him just to soak in the tub.  

In an August 2008 letter, the Veteran complained that he continues to have pain in the area of his cyst. 

In his December 2008 substantive appeal, the Veteran asserted that since leaving the service, his disorder has flared several times. 

 The Veteran failed to report for a June 2011 VA examination. 

Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303.  Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  See 38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on the basis of the merits of such claim is focused upon (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Finally, in a claim for service connection, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim: the appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

Initially, the Board notes that the Veteran does not have a current diagnosis of a pilonidal cyst or tailbone scar; therefore, service connection for pilonidal cyst or scar is not warranted.  The Board reiterates that the Veteran was given the opportunity to obtain a possible diagnosis concerning his claimed pilonidal cyst and scar; however, the Veteran failed to report for the examination. 

Congress has specifically limited entitlement to service-connection for disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110.  Hence, in the absence of proof of a present diagnosis of pilonidal cyst or scar (and, if so, of a nexus between that disability and service), there can be no valid claim for service connection.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 143- 144 (1992).

Furthermore, though STRs indicate a past diagnosis of a pilonidal cyst, in the absence of a current clinical diagnosis of a pilonidal cyst, service connection must be denied.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997) (holding that compensation may only be awarded to an applicant who has a disability existing on the date of the application, and not for a past disability); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (in the absence of proof of the presently claimed disability, there can be no valid claim). 

The Board has carefully considered the Veteran's statements regarding his claimed pilonidal cyst and scar.  While the Board does not doubt the sincerity of his belief that his disorder is the result of his active service, this claim turns on a medical matter.  Though the Veteran may be competent to testify as to the sensory perceptions of his current disorder, questions of medical diagnosis and causation are within the province of medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  Lay persons are limited to attesting to factual matters of which they have first-hand knowledge, e.g., experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  As a layperson without the appropriate medical training or expertise, the Veteran is not competent to render a probative opinion on such a medical matter.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ('a layperson is generally not capable of opining on matters requiring medical knowledge').  Hence, the submitted assertions in this regard do not constitute persuasive evidence in support of the claim for service connection.

When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence is against the Veteran's claims.


ORDER

Entitlement to service connection for a tailbone scar is denied. 

Entitlement to service connection for a pilonidal cyst is denied. 




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


